USCA11 Case: 22-10965    Date Filed: 09/20/2022   Page: 1 of 7




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 22-10965
                Non-Argument Calendar
                ____________________

UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
RICKEY THOMPSON,
a.k.a. Sea Dog,
a.k.a. Trick Daddy,
a.k.a. Tricks,
a.k.a. Daddy,
a.k.a. Renewal,


                                        Defendant-Appellant.
USCA11 Case: 22-10965       Date Filed: 09/20/2022    Page: 2 of 7




2                     Opinion of the Court                22-10965

                    ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 9:07-cr-80036-WPD-1
                   ____________________

Before JORDAN, NEWSOM, and GRANT, Circuit Judges.
PER CURIAM:
      Rickey Samuel Thompson, a Bahamian citizen and federal
prisoner proceeding pro se, appeals the denial of his post-judgment
motion for compassionate release pursuant to 18 U.S.C. §
3582(c)(1)(A). The government, in turn, moves for summary
affirmance and to stay the briefing schedule. For the following
reasons, we summarily affirm the district court and deny as moot
the government’s motion to stay the briefing schedule.
                                I.
       In 2007, a grand jury charged Thompson with thirty felony
counts. Among them included conspiracy to smuggle aliens, alien
smuggling placing in jeopardy the lives of aliens, alien smuggling
resulting in death, second degree murder, conspiracy to import
controlled substances, importing controlled substances,
brandishing a firearm in a crime of violence, and illegal reentry.
Two of the thirty counts charged him with violating 18 U.S.C.
§ 924(c).
USCA11 Case: 22-10965             Date Filed: 09/20/2022   Page: 3 of 7




22-10965                   Opinion of the Court                       3

       A jury found Thompson guilty of all charges after a 14-day
trial. Evidence showed that, while helping to smuggle aliens and
narcotics into the United States from the Bahamas on various
vessels he owned, he dropped people off in rough, deep waters off
the coast of Florida, sometimes at gunpoint, and three people died
from drowning as a result.
       The district court sentenced Thompson to life in prison.
This included two custodial terms relating to his § 924(c)
convictions that were set to run consecutive to each other. On
direct appeal, we affirmed his convictions and sentences. United
States v. Thompson, 363 F. App’x 737, 737 (11th Cir. 2010).
      Thompson now moves, pro se, for compassionate release.
He argues that he has two extraordinary and compelling reasons
warranting relief: (i) the First Step Act 1 removed the “stacked”
penalties for his § 924(c) offenses; and (ii) his lung issues and
tuberculosis put him at increased risk of developing severe disease
if he contracted COVID-19. He also argues that the 18 U.S.C.
§ 3553(a) factors weigh in favor of his release and that he would not
be a danger to the community.
       The district court denied his motion. The court found that
his “stacked” mandatory minimum sentences argument was not
cognizable under an 18 U.S.C. § 3582 motion. The court also found
that his medical conditions do not rise to the level of an


1 Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018).
USCA11 Case: 22-10965         Date Filed: 09/20/2022      Page: 4 of 7




4                       Opinion of the Court                  22-10965

extraordinary and compelling reason. For the sentencing factors
and danger to the public, it found that his total sentence was both
fair and necessary to promote respect for the law, and his criminal
conduct and history did not weigh in favor of release.
       Thompson appeals, still pro se, and reiterates the arguments
he made below. Rather than responding, the government moves
for summary affirmance, arguing that neither of Thompson’s
reasons qualify as extraordinary and compelling, that the § 3553(a)
factors do not weigh in favor of release, and that he still is a danger
to the community.
                                  II.
       We review a district court’s denial of a prisoner’s
§ 3582(c)(1) motion for abuse of discretion. United States v. Harris,
989 F.3d 908, 911 (11th Cir. 2021). A district court abuses its
discretion if it applies an incorrect legal standard, follows improper
procedures in making the determination, or makes findings that are
clearly erroneous. United States v. Barrington, 648 F.3d 1178, 1194
(11th Cir. 2011).
       Summary disposition is appropriate where “the position of
one of the parties is clearly right as a matter of law so that there can
be no substantial question as to the outcome of the case, or where,
as is more frequently the case, the appeal is frivolous.” Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
USCA11 Case: 22-10965        Date Filed: 09/20/2022    Page: 5 of 7




22-10965               Opinion of the Court                       5

                                III.
       Under the compassionate-release statute and its policy
statement, a district court may reduce a movant’s term of
imprisonment if: (1) there are “extraordinary and compelling
reasons” for the defendant’s early release, as defined in U.S.S.G.
§ 1B1.13; (2) the defendant’s release would not endanger any
person or the community; and (3) the factors listed in 18 U.S.C.
§ 3553(a) favor doing so. United States v. Tinker, 14 F.4th 1234,
1237 (11th Cir. 2021). Because each condition is necessary, the
failure to satisfy one condition warrants denial of a motion for a
sentence reduction. See id. at 1237–38.
       The district court did not abuse its discretion when it found
that Thompson did not present extraordinary and compelling
reasons for relief. Our decision in Bryant forecloses his argument
that his “stacked” § 924(c) sentences constituted an extraordinary
and compelling reason warranting relief. Bryant holds that relief
under § 3582(c)(1)(A) is limited to the extraordinary and
compelling reasons identified in the § 1B1.13 policy statement.
United States v. Bryant, 996 F.3d 1243, 1248 (11th Cir. 2021). As
Thompson’s argument does not match any of the § 1B1.13 policy
statement reasons, relief is unavailable. See U.S. Sentencing
Guidelines § 1B1.13 cmt. n.1 (Nov. 2021). Bryant is our prior
precedent, and because it has not been overruled or abrogated by
the Supreme Court or us sitting en banc, we are bound to apply it.
United States v. Steele, 147 F.3d 1316, 1317–18 (11th Cir. 1998) (en
banc).
USCA11 Case: 22-10965         Date Filed: 09/20/2022    Page: 6 of 7




6                      Opinion of the Court                 22-10965

       His claimed medical condition fares no better. Thompson
bears the burden to show his medical circumstances constituted an
extraordinary and compelling reason warranting relief. See 18
U.S.C. § 3582(c)(1)(A)(i); United States v. Giron, 15 F.4th 1343, 1346
(11th Cir. 2021); cf. United States v. Green, 764 F.3d 1352, 1356
(11th Cir. 2014) (discussing the defendant’s burden under
§ 3582(c)(2)). But he did not attach medical documents showing
his condition; nor did he show why he was unable to care for his
conditions in a prison environment. U.S.S.G. § 1B1.13 n.1(A). The
only evidence Thompson presented of his medical condition
actually undermines his claim of “lung problems and tuberculosis”
by showing that he only suffers from “shoulder, blepharitis, low
vision, and low back pain.” Thompson thus does not establish an
extraordinary and compelling reason warranting relief. As this is a
necessary condition, we could grant the government’s motion on
this ground alone. Tinker, 14 F.4th at 1237.
        We add that the district court did not abuse its discretion
when it found that the § 3553(a) factors did not merit relief. We
have recognized that (where consideration of the factors is
necessary) an “acknowledgment by the district court that it
considered the § 3553(a) factors and the parties’ arguments is
sufficient.” Id. at 1241. Once considered, the “weight given to any
specific § 3553(a) factor is committed to the sound discretion of the
district court.” Id. (quotation omitted). The district court stated
that it considered the applicable factors, including the piano,
religion, and guitar programs Thompson participated in during his
USCA11 Case: 22-10965         Date Filed: 09/20/2022    Page: 7 of 7




22-10965               Opinion of the Court                         7

imprisonment.        The court found Thompson’s evidence
insufficient, and concluded that the requested relief would not
promote respect for the rule of law or act as a deterrent. The court
also explained that, given Thompson’s egregious criminal episode
and prior convictions, the imposed sentence was necessary to
protect the public from further criminal activity. In case there were
any doubt of the soundness of the district court’s decision, we
noted that in his briefing to this court, Thompson denies
responsibility for his murders and blames his victims for their
deaths. We easily conclude that the district court acted within its
discretion in finding that the § 3553(a) factors do not merit relief.
      Finally, the district court did not abuse its discretion when it
found that Thompson was a danger to the community. It
considered the offense conduct and his past criminal history and it
expressly stated that it considered the § 3142(g) factors. See 18
U.S.C. § 3142(g)(1), (3)(A).
      Accordingly, because the government’s position is clearly
correct as a matter of law, we GRANT the government’s motion
for summary affirmance. Groendyke Transp., Inc., 406 F.2d at
1162. The government’s motion to stay the briefing schedule is
DENIED as moot.